Citation Nr: 0018644	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability including as secondary to service-connected 
disabilities of the left hip and left ankle.

2.  Determination of a proper initial rating for degenerative 
joint disease, left hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis as a residual of fracture of the left ankle.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  The appeal concerning his left ankle comes 
before the Board of Veterans' Appeals (Board) from a January 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The appeal 
regarding his left hip arthritis comes before the Board from 
an August 1996 rating decision of the Chicago, Illinois RO.  
The appeal regarding service connection for his degenerative 
joint disease of the lumbar spine comes from a February 1998 
rating decision of the RO in St. Louis, Missouri.

The veteran testified before the RO at a July 1998 personal 
hearing.  He also testified before the undersigned Board 
member at a Travel Board hearing in July 1999.

The veteran's claims for determination of a proper initial 
rating for degenerative joint disease of the left hip and 
entitlement to a rating in excess of 10 percent for arthritis 
as a residual of fracture of the left ankle will be addressed 
in the REMAND portion of this decision.


FINDING OF FACT

The veteran's degenerative disc/joint disease of the lumbar 
spine has been minimally aggravated by his service-connected 
disorders of the left ankle and left hip.


CONCLUSION OF LAW

Service connection is in order for degenerative disc/joint 
disease of the lumbar spine to the extent that the condition 
has been aggravated as the result of the veteran's service-
connected degenerative joint disease of the left hip and 
service-connected arthritis as a residual of fracture of the 
left ankle.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.304, 3.310 (1999), Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran fractured his left ankle and right wrist in a 
fall during July 1940, prior to his active service.  He was 
inducted into military service, and service connection was 
subsequently established following his discharge from service 
on the basis of aggravation.  A February 1996 examination 
report reflects that the veteran's left hip arthritis was 
aggravated by residuals of a left ankle fracture, and the RO 
has service connected left hip arthritis as secondary to the 
left ankle disorder.  Now, the veteran is appealing, in 
pertinent part, the RO's decision of February 1998 that 
denied him service connection for a low back disorder as 
secondary to his service-connected disabilities.  In this 
regard, the veteran testified during his RO hearing in July 
1998 and his Travel Board hearing in July 1999 that he must 
put all of his weight on his right foot and pain shoots up 
his back because of his left ankle disorder and his left hip 
arthritis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Additionally, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

During a VA examination in December 1996, the veteran 
complained of chronic back pain, which has worsened over the 
years.  He stated that at that point he could not perform 
virtually any task because of the arthritis.  He indicated 
that he had to work as a watch repairman his entire career 
because it was sedentary work, and he had to quit even that 
job because he could no longer bend over the watches to 
repair them.  The veteran arrived to the examination in a 
wheelchair and he had to be assisted onto the examination 
table.  The diagnosis was degenerative joint disease with 
extreme trunk stiffness along with the possibility of 
ankylosing spondylitis.  An X-ray of the veteran's 
lumbosacral spine showed that he had degenerative disc 
disease of L1-L2 and L5-S1.  He also had mild scoliosis. The 
examiner stated that the veteran's back pain was aggravated 
by his left ankle disorder and his left hip arthritis.

According to an addendum to the report of April 1996, the 
examiner clarified whether the veteran's degenerative 
disc/joint disease of the lumbar spine was aggravated by the 
left ankle disorder and the left hip arthritis.  Upon a 
further review of the veteran's examination and his medical 
soft chart, it was again the examiner's opinion that the 
service-connected conditions did not cause the lumbar spine 
condition.  Rather, the lumbar spine condition progressed 
naturally and was only minimally aggravated by his service-
connected conditions.

In view of this addendum, the Board concludes that the 
medical evidence of record clearly indicates that the 
veteran's degenerative disc/joint disease has been aggravated 
by his left ankle disorder and his left hip arthritis albeit 
minimally.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Although it is apparent that there is no causal connection 
between his degenerative disc/joint disease of the lumbar 
spine and his service-connected disabilities, the veteran 
must be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  In this regard, the Board notes that the VA 
examiner used the qualifier "minimally" in discussing the 
degree of aggravation of the veteran's lumbar spine 
disability from service-connected disabilities.  
Nevertheless, the degree of disability is only relevant as to 
the rating assigned.  It is not relevant to whether 
aggravation occurred in this case.  The language of the May 
1996 addendum is sufficient to warrant service connection of 
the degenerative disc/joint disease of the lumbar spine.  
Even though the degenerative disc/joint disease is only 
minimally aggravated, a veteran is entitled to service 
connection for any degree of aggravation, rather than only in 
the cases where aggravation is significant.  Thus, service 
connection is in order for the degree of aggravation of the 
veteran's degenerative disc/joint disease of the lumbar spine 
due to service-connected degenerative joint disease of the 
left hip and arthritis as a residual of fracture of the left 
ankle.


ORDER

Service connection is granted for that degree of disability 
(but only that degree) by which the veteran's degenerative 
disc/joint disease of the lumbar spine has been aggravated by 
his left hip and ankle disabilities over and above the level 
of disability which would be present otherwise.


REMAND

As noted above, this veteran has two additional service-
connected disabilities which are on appeal.  The veteran 
asserts that each of these disabilities is more severe than 
the current disability evaluations would suggest.  The Board 
finds the veteran's claim for increased evaluations to be 
plausible and capable of substantiation and therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

At his Travel Board hearing, he testified that he was 
receiving treatment at a VA facility in Marion, Illinois, as 
well as at a newly-opened facility in Paducah, Kentucky.  He 
explained that he was now receiving the majority of his 
orthopedic care at the Paducah facility and that he as had 
his records "transferred" to that facility.  While a review 
of the record shows that records have been obtained from the 
Marion facility, there is no indication that an attempt has 
been made to obtain the records from the facility in Paducah.  

The VA is deemed to have constructive knowledge of VA 
facility records and, in this case, has actual knowledge of 
the existence of these records.  As such, they are considered 
to be evidence which is of record at the time any decision is 
made and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

Further, the Board is of the opinion that additional medical 
evaluation of the left ankle and hip disabilities would be 
helpful.  In part, this is because the last VA examination of 
the veteran's ankle disability was performed in January 1996, 
over four years ago.  The veteran has indicated on several 
occasions since that examination that his condition has 
worsened.  Moreover, that examination was the basis for the 
grant of service connection for the left hip, but it does not 
contain findings which are dispositive of the current status 
of the hip disability.  In this regard, the Board notes that 
the veteran has testified that his hip disability has also 
worsened over the past few years.  Where the record does not 
adequately reveal the current state of a claimant's service-
connected disability, fulfillment of 38 U.S.C.A. § 5107(a)'s 
duty to assist may require a thorough and contemporaneous 
medical examination and such development appears to be 
warranted in this case.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a) (1999); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  In view of the veteran's 
testimony as to ongoing pain and resulting limitation, the 
Board believes that an assessment of functional loss due to 
pain and weakness due to the service connected hip and ankle 
disabilities would be helpful.

Thus, considering the insufficiency of this evidence, and in 
light of the duty to assist the veteran develop the record 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
remanding the appeal to the RO for the following development:

1.  The veteran should be asked to 
identify any VA and/or private facilities 
where he has received treatment for his 
left hip and ankle disorders.  The RO, 
after obtaining the proper 
authorizations, should attempt to obtain 
and associate with the claims file 
pertinent medical records from these 
facilities.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
severity of his service-connected left 
ankle and hip disabilities.  The examiner 
should report if the veteran's ankle has 
moderate or marked limitation of motion, 
or if he does not have such limitation of 
motion, as well as whether the hip is 
productive of slight, moderate, or marked 
disability.  The examiner should be asked 
to determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected left hip or left ankle 
disabilities; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain in the left 
hip or left ankle could significantly 
limit functional ability during flare-ups 
or during periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  When the above development has been 
performed, the RO should examine the 
report to determine whether it is 
sufficient for rating purposes.  If not, 
corrective action should be taken.  When 
the report is sufficient for rating 
purposes, the RO should readjudicate the 
claims.  If the determinations remain 
unfavorable, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and his representative and allow 
them the appropriate time to respond.  At 
that point only should the veteran's 
appeal be returned to the Board for 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

